Exhibit 99.1 News Release For Immediate Release TearLab Corporation Reports Q3-11 Financial Results San Diego, CA —November 10, 2011— TearLab Corporation (NASDAQ:TEAR; TSX:TLB) (“TearLab” or the “Company”) today reported its consolidated financial results for the third quarter ended September 30, 2011.All dollar amounts are expressed in U.S. currency and results are reported in accordance with United States generally accepted accounting principles. For the three months ended September 30, 2011, TearLab’s net revenues were $333,000 as compared to $210,000 for the same period in 2010.The Company’s net income for the three months ended September 30, 2011 was approximately $1.1 million, or $0.06 per share ($0.05 per share on a diluted basis).This included approximately $3.3 million in non-cash income related to the revaluation of warrants arising from the June 2011 private placement financing.The loss for the three months ended September 30, 2010 was $2.2 million, or $0.15 per share. For the nine months ended September 30, 2011, TearLab’s net revenues were $1,625,000 as compared to $903,000 for the same period in 2010.The Company’s loss for the nine months ended September 30, 2011 was approximately $5.3 million, or $0.32 per share.For the nine months ended September 30, 2010, the loss was $5.8 million, or $0.42 per share. “Last quarter marked the initial roll out of our new “3/15” and “3/24” marketing programs, under which doctors who agree to purchase at least 1,500 or 2,400 disposable chips per year respectively, for a minimum of three years, receive the TearLab® Osmolarity reader to use at no cost.The goal of the programs is to produce a steeper and smoother sales curve over time as we build a larger installed base of TearLab systems combined with highly committed users.While not yet reflected in our financial results due to the typical time lag between when a doctor signs an agreement and when he/she obtains his/her Moderate Complexity CLIA certification, early indications are that the roll out has been successful.To-date, over 40 doctors have already signed agreements and, of those, more than one-third elected to participate in the larger, “3/24”, program,” commented Elias Vamvakas, TearLab’s Chief Executive Officer. Conference Call and Webcast Information TearLab will hold a conference call to discuss these results, November 10, at 8:30am Eastern Time at877-303-1593 wishing to listen to a recording of the call via telephone, a replay will be made available as soon as possible after the conclusion of the live call and will remain posted for a period of seven days. To listen to the recording, simply telephone (Toll free) 855-859-2056 or (Toll) 404-537-3406 and enter reservation #23754946 when prompted. About TearLab Corporation TearLab Corporation (www.tearlab.com) develops and markets lab-on-a-chip technologies that enable eye care practitioners to improve standard of care by objectively and quantitatively testing for disease markers in tears at the point-of-care.The TearLab Osmolarity Test, for diagnosing Dry Eye Disease, is the first assay developed for the award-winning TearLab Osmolarity System.Headquartered in San Diego, CA, TearLab Corporation's common shares trade on the NASDAQ Capital Market under the symbol 'TEAR' and on the Toronto Stock Exchange under the symbol 'TLB'. Forward-Looking Statements This press release may contain forward-looking statements.These statements relate to future events and are subject to risks, uncertainties and assumptions about TearLab. Examples of forward-looking statements in this press release include statements regarding future success of our “3/15” and “3/24” marketing programs, the future commercial adoption of the TearLab® Osmolarity System and the related impact on our sales. These statements are only predictions based on our current expectations and projections about future events.You should not place undue reliance on these statements. Actual events or results may differ materially.Many factors may cause our actual results to differ materially from any forward-looking statement, including the factors detailed in our filings with the Securities and Exchange Commission and Canadian securities regulatory authorities, including but not limited to our annual and quarterly reports on Forms 10-K and 10-Q. We do not undertake to update any forward-looking statements. CONTACTS: Investors: Stephen Kilmer (905) 906-6908 skilmer@tearlab.com Media: Leonard Zehr Managing Director Kilmer Lucas Inc. (905) 486-1158 len@kilmerlucas.com TearLab Corp. CONSOLIDATED STATEMENTS OF OPERATIONS (expressed in U.S. dollars except number of shares) (Unaudited) ($ 000’s) Three months ended September 30, Revenue $ $ Cost of goods sold Gross profit (loss) (196 ) Operating expenses General and administrative Clinical , regulatory and research & development Sales and marketing Amortization of intangible assets Total operating expenses Loss from operations (2,137 ) (1,726 ) Other income (expense) (430 ) Net loss $ $
